Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR1642
Centers for Medicare & Medicaid
Services.

In the Case of: )
)

Maitland Health Care Center, ) Date: August 24, 2007
(CCN: 10-5430) )
)
Petitioner, )
)

-V.- ) Docket No. C-07-338

)
)
)
)

DECISION DISMISSING REQUEST FOR HEARING

I dismiss the hearing request of Petitioner, Maitland Health Care Center. I do so because
the request is untimely and because Petitioner failed to establish good cause for its
untimely request.

Petitioner is a skilled nursing facility which participates in the Medicare program. Its
participation in Medicare is governed by sections 1819 and 1866 of the Social Security
Act and by implementing regulations at 42 C.F.R. Parts 483 and 488. The Part 483
regulations establish the specific requirements for a nursing home to participate in
Medicare. The Part 488 regulations establish remedies for a facility’s noncompliance
with the Part 483 regulations.

There are additional regulations, at 42 C.F.R. Part 498, which give a facility that is the
subject of a remedy determination by CMS made pursuant to the Part 483 and 488
regulations the right to challenge that determination in an administrative hearing. And, as
I discuss in more detail below, the Part 498 regulations establish a deadline for a
dissatisfied facility to request a hearing and provide for dismissal of an untimely hearing
request.
2

The undisputed facts are that on January 8, 2007 the Centers for Medicare & Medicaid
Services (CMS) sent a letter to the attention of Petitioner’s then-administrator, advising
Petitioner that CMS had determined to impose remedies against it for noncompliance
with Medicare participation requirements. These remedies included civil money
penalties. The January 8 letter specifically instructed Petitioner that it had 60 days to file
a hearing request if it was dissatisfied with CMS’s determination.

Petitioner did not file a hearing request within 60 days. It eventually filed a request on
March 29, 2007, well past its deadline for filing a request, and only after it had received a
second letter from CMS, dated March 22, 2007, in which CMS demanded payment by
Petitioner of the civil money penalties that CMS previously had determined to impose.

Petitioner offers the same explanation for its untimely hearing request in both the request
itself and in its response to CMS’s motion to dismiss. According to Petitioner, the then-
administrator who received CMS’s January 8 letter left her position on January 16, 2007
without forwarding the letter to Petitioner’s management or otherwise telling
management about the letter. Consequently, Petitioner’s management was unaware of
CMS’s remedy determination until it received the March 22 letter and, for that reason,
failed to request a hearing timely.

The regulations governing the timing of hearing requests in cases involving CMS state
explicitly that a request must be filed within 60 days of the date a party receives CMS’s
notice of intent to impose remedies. 42 C.F.R. § 498.40(a)(2). A request is presumed to
have been received five days after the date of its mailing. /d.; 42 C.F.R. § 498.22(b)(3).
If a request is untimely filed an administrative law judge must dismiss it unless a facility
establishes good cause for its failure to file the request timely. 42 C.F.R. §§ 498.40(c)(2);
498.70(c).

The regulations do not define the term “good cause.” It is settled, however, that good
cause for not filing a hearing request timely consists only of an event or events that are
beyond a party’s ability to control but for which that party would have been able to file its
request timely. Hospicio San Martin, DAB No. 1554 (1996).

Petitioner has not established good cause here because it has not proven that it failed to
file its request only as a consequence of an event or events that were beyond its ability to
control. The undisputed facts are that a member of Petitioner’s management received
CMS’s January 8 notice letter. That put Petitioner on notice that CMS had determined to
impose remedies and started the clock running for Petitioner to file its request. That the
then-administrator either failed inadvertently to, or decided not to, direct the letter up
Petitioner’s chain of command may be unfortunate but it does not derogate from the fact
3

that Petitioner was officially on notice of CMS’s determination and was obligated to
respond timely if it wanted a hearing to challenge it. In effect, Petitioner is asserting now
that it should be given relief from what either was error or malfeasance by a member of
its management. But, such error or malfeasance simply is not an event that was beyond
the ability of Petitioner’s management to control because it was Petitioner’s management
that committed, and bears responsibility for, the fault that resulted in the request being
filed untimely.

/s/
Steven T. Kessel
Administrative Law Judge
